VITACIG, INC. 800 Bellevue Way NE, Suite 400, Bellevue, Washington 98004 (425) 462-4219 July 9, 2014 Via Edgar Re: VitaCig, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed June 19, 2014 File No. 333-195397 After careful consideration and To Whom it May Concern: This letter shall serve as a reply to your letter correspondence, dated July 2, 2014 concerning VitaCig, Inc. and the registration statement on Form S-1 referenced above (the “Company”). General 1. We note your response to our prior comment 2. We note in your response that you “believe [you] meet the statutory definition of an emerging growth company.” Please provide us an analysis as to why you believe you are an emerging growth company, given the distribution of shares that is categorized as a spin-off, from mCig. We have noted your comment and removed any reference to an“emerging growth company” designation. Calculation of Registration Fee, page 2 2. It appears that footnote (3) is missing. Please revise or advise. We have noted your comment and revised the footnote. Outside Cover Page of Prospectus 3. We note the statement that “[i]t is not, and is not to be construed as, an inducement or encouragement to buy or sell any of VitaCig’s securities or those of MCIG.” In your response to us please tell us how you believe this statement is consistent with the fact that this registration statement is an offering document being filed pursuant to Section 5 of the Securities Act. We have noted your comment and deleted this disclosure. Prospectus Summary, page 6 4. We note your response to our prior comment 4. Please remove the references to selling shareholders and selling security holders from the subject to completion legend on the top of the prospectus cover page and the first paragraph on page 6. In addition please remove the reference to a resale under the “Net Proceeds to us” discussion on page 8. In the alternative please tell us why this disclosure is still appropriate. Please also tell us why it is appropriate to include the statement on page 3 “The shareholders of mCig receiving shares in the distribution may be considered underwriters within the meaning of the Securities Act of 1933 in connection with the resale of the distributed shares.” We have noted your comment and deleted the references to selling shareholders and security holders. 5. We note your response to our prior comment 7 and reissue in part. In one of your opening paragraphs, please disclose that you have had no revenues to date, your net losses, that you are a development stage company, and that your auditor has issued a going concern opinion. We have noted your comment and revised the Prospectus Summary section to include this disclosure. 6. We note your response to our prior comment 8. Please revise to disclose how long you anticipate your present capital will last at your current burn rate without the addition of capital. We have noted your comment and revised the Prospectus Summary section to include this disclosure. Our Business, page 6 7. In the third paragraph under this heading, you state your confidence that your parent mCig will make available to you the majority of your financing needs over the next 12 months of $350,000 with any remainder of this amount coming from outside investors. On page 26 you state that as your largest shareholder, mCig will continue to fund your development through shareholder loans or equity capital injections. Since mCig will no longer own a majority interest in you after the intended spin off, it appears that mCig may no longer be considered your parent company after the spin-off. Please clarify this throughout your filing where appropriate or advise. Also, please substantiate the basis for your belief that mCig will continue to fund you after the spin-off and in sufficient amount to meet your needs. Disclose any arrangements you have or will have in place with mCig for this purpose. Further, state the basis for your belief that any remaining financing needs will be provided by outside investors, including any arrangements that you have or will have for this purpose. If no funding arrangements are or will be in place with any parties after the spin-off, please disclose this and that there is no assurance that your funding needs will be satisfied. We have noted your comment and revised the disclosure to describe mCig as the largest shareholder and deleted any reference to “parent”.
